Exhibit 10.5

 

 

CUSTODY AGREEMENT

 

 

dated as of August 31, 2017

by and among

CM FINANCE INC

(“Company”)

and

U.S. BANK NATIONAL ASSOCIATION

(“Custodian” and “Document Custodian”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

  

DEFINITIONS

     1  

2.

  

APPOINTMENT OF CUSTODIAN

     6  

3.

  

DUTIES OF CUSTODIAN

     7  

4.

  

REPORTING

     16  

5.

  

DEPOSIT IN U.S. SECURITIES SYSTEMS

     17  

6.

  

[RESERVED.]

     17  

7.

  

CERTAIN GENERAL TERMS

     17  

8.

  

COMPENSATION OF CUSTODIAN

     19  

9.

  

RESPONSIBILITY OF CUSTODIAN

     20  

10.

  

SECURITY CODES

     23  

11.

  

TAX LAW

     23  

12.

  

EFFECTIVE PERIOD, TERMINATION

     24  

13.

  

REPRESENTATIONS AND WARRANTIES

     25  

14.

  

PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

     25  

15.

  

NOTICES

     25  

16.

  

CHOICE OF LAW AND JURISDICTION

     27  

17.

  

ENTIRE AGREEMENT; COUNTERPARTS

     27  

18.

  

AMENDMENT; WAIVER

     27  

19.

  

SUCCESSOR AND ASSIGNS

     27  

20.

  

SEVERABILITY

     28  

21.

  

REQUEST FOR INSTRUCTIONS

     28  

22.

  

OTHER BUSINESS

     28  

23.

  

REPRODUCTION OF DOCUMENTS

     28  

24.

  

ACQUISITION OF FOREIGN SECURITIES

     29  

25.

  

MISCELLANEOUS

     29  

SCHEDULES

     

SCHEDULE A – Trade Confirmation

     

SCHEDULE B – Initial Authorized Persons

  

 

 

i



--------------------------------------------------------------------------------

This CUSTODY AGREEMENT (this “Agreement”) is dated as of August 31, 2017, and is
by and between CM FINANCE INC (and any successor or permitted assign, the
“Company”), a corporation organized under the laws of the State of Maryland,
having its principal place of business at 601 Lexington Avenue, Floor 26, Suite
C, New York, NY 10022, U.S. BANK NATIONAL ASSOCIATION (in such capacity, along
with any successor or permitted assign acting as custodian hereunder, the
“Custodian”), a national banking association having a place of business at One
Federal Street, Third Floor, Boston, MA 02110 and the Custodian in its capacity
as document custodian (in such capacity, along with any successor or permitted
assign acting as custodian hereunder, the “Document Custodian”).

RECITALS

WHEREAS, the Company is a closed-end management investment company, which has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”);

WHEREAS, the Company desires to retain U.S. Bank National Association to act as
custodian and document custodian for the Company and each Subsidiary hereafter
identified to the Custodian and the Document Custodian;

WHEREAS, the Company desires that the Company’s Securities (as defined below)
and cash be held and administered by the Custodian pursuant to this Agreement in
compliance with Section 17(f) of the 1940 Act; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1. DEFINITIONS

1.1 Defined Terms. In addition to terms expressly defined elsewhere herein, the
following words shall have the following meanings as used in this Agreement:

“Account” means the Cash Accounts, the Securities Account, any Subsidiary Cash
Account and any Subsidiary Securities Account, collectively.

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

“Authorized Person” has the meaning set forth in Section 7.4.

“Business Day” means a day on which the Custodian or the relevant sub-custodian
is open for business in the market or country in which a transaction is to take
place.

“Cash Account” or “Cash Accounts” means any or all of the segregated trust
accounts to be established at the Custodian to which the Custodian shall deposit
or credit and hold any cash or Proceeds received by it from time to time from or
with respect to the Securities or the sale of the Securities of the Company, as
applicable, which trust accounts shall be designated the “Cash Proceeds
Account”, “Principal Account”, and “Interest Account”.



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

(a) United States government and agency obligations;

(b) commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

(c) interest bearing deposits in United States dollars in United States or
Canadian banks with an unrestricted surplus of at least U.S. $250,000,000,
maturing within one year; and

(d) money market funds (including funds of the bank serving as Custodian or its
affiliates) or United States government securities funds designed to maintain a
fixed share price and high liquidity.

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

“Financing Documents” has the meaning set forth in Section 3.3(b).

“Loan” means any U.S. dollar denominated commercial loan, or Participation
therein, made by a bank or other financial institution that by its terms
provides for payments of principal and/or interest, including discount
obligations and payment- in-kind obligations, acquired by the Company from time
to time.

 

-2-



--------------------------------------------------------------------------------

“Loan Checklist” means a list delivered to the Document Custodian in connection
with delivery of each Loan to the Custodian by the Company that identifies the
items contained in the related Loan File.

“Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred by the
issuer or the prior holder of record.

“Participation” means an interest in a Loan that is acquired indirectly by way
of a participation from a selling institution.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or any government or agency
or political subdivision thereof.

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement and (iv) the net
cash proceeds to the Company of any borrowing or other financing by the Company
(and any Reinvestment Earnings from investment of any of the foregoing), as
delivered to the Custodian from time to time.

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from the Company, or any
Person duly authorized by the Company, by any of the following means:

(a) in writing signed by an Authorized Person (and delivered by hand, by mail,
by overnight courier or by telecopier);

(b) by electronic mail from an Authorized Person;

(c) in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

 

-3-



--------------------------------------------------------------------------------

(d) such other means as may be agreed upon from time to time by the Custodian
and the party giving such instructions, including oral instructions.

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

“Required Loan Documents” means, for each Loan:

(a) other than in the case of a Participation, an executed copy of the
Assignment for such Loan, as identified on the Loan Checklist;

(b) with the exception of Noteless Loans and Participations, the original
executed Underlying Note endorsed by the issuer or the prior holder of record in
blank or to the Company, as identified on the Loan Checklist;

(c) (i) if the Company is the sole lender or if the Company or an affiliate of
the Company acts as agent for the lenders (in each case as notified to the
Custodian in the Loan Checklist), (A) an executed copy of the Underlying Loan
Agreement (which may be included in the Underlying Note if so indicated in the
Loan Checklist), together with a copy of all amendments and modifications
thereto, as identified on the Loan Checklist, (B) a copy of each related
security agreement (if any) signed by the applicable obligor(s), as identified
on the Loan Checklist, and (C) a copy of each related guarantee (if any) then
executed in connection with such Loan, as identified on the Loan Checklist, and
(ii) in all other cases, such copies of the documents described in clauses (A),
(B) and (C), which may not be executed copies, as are reasonably available to
the Company, as identified on the Loan Checklist; and

(d) a copy of the Loan Checklist.

“Securities” means, collectively, (i) the investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i). For avoidance of confusion, the term “securities” includes stocks,
shares, bonds, debentures, notes, mortgages or other obligations and any
certificates, receipts, warrants or other instruments representing rights to
receive, purchase, or subscribe for the same, or evidencing or representing any
other rights or interests therein, or in any property or assets).

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “CM Finance Inc Securities Custody Account”.

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

 

-4-



--------------------------------------------------------------------------------

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of securities where all
securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the securities.

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

“Subsidiary Securities” collectively, (i) the investments, including Loans,
acquired by a Subsidiary and delivered to the Custodian from time to time during
the term of, and pursuant to the terms of, this Agreement and (ii) all dividends
in kind (e.g., non-cash dividends) from the investments described in clause (i).

“Subsidiary Securities Account” shall have the meaning set forth in
Section 3.13(a).

“Subsidiary” means any wholly owned subsidiary of the Company identified to the
Custodian by the Company.

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Loan, and setting forth applicable information
with respect to such Loan, which confirmation may be in the form of Schedule A
attached hereto and made a part hereof, subject to such changes or additions as
may be agreed to by, or in such other form as may be agreed to by, the Custodian
and the Company from time to time.

“UCC” shall have the meaning set forth in Section 3.3(a).

“Underlying Loan Agreement” means, with respect to any Loan, the document or
documents evidencing the commercial loan agreement or facility pursuant to which
such Loan is made.

 

-5-



--------------------------------------------------------------------------------

“Underlying Loan Documents” means, with respect to any Loan, the related
Underlying Loan Agreement together with any agreements and instruments
(including any Underlying Note) executed or delivered in connection therewith.

“Underlying Note” means the one or more promissory notes executed by an obligor
to evidence a Loan.

 

  1.2 Construction. In this Agreement unless the contrary intention appears:

 

  (a) any reference to this Agreement or another agreement or instrument refers
to such agreement or instrument as the same may be amended, modified or
otherwise rewritten from time to time;

 

  (b) a reference to a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

  (c) any term defined in the singular form may be used in, and shall include,
the plural with the same meaning, and vice versa;

 

  (d) a reference to a Person includes a reference to the Person’s executors,
successors and permitted assigns;

 

  (e) an agreement, representation or warranty in favor of two or more Persons
is for the benefit of them jointly and severally;

 

  (f) an agreement, representation or warranty on the part of two or more
Persons binds them jointly and severally;

 

  (g) a reference to the term “including” means “including, without limitation,”
and

 

  (h) a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

1.3 Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2. APPOINTMENT OF CUSTODIAN

2.1 Appointment and Acceptance. The Company hereby appoints the Custodian as
custodian of certain Securities and cash owned by the Company and the
Subsidiaries (as applicable) and delivered to the Custodian by the Company from
time to time during the period of this Agreement, on the terms and conditions
set forth in this Agreement (which shall include any addendum hereto which is
hereby incorporated herein and made a part of this Agreement), and the Custodian
hereby accepts such appointment and agrees to perform the services and duties
set forth in this Agreement with respect to it, subject to and in accordance
with the provisions hereof. All Required Loan Documents and Securities in
certificated form shall be maintained and held on behalf of the Company by the
Custodian in its vaults or the vaults of a sub-custodian.

 

-6-



--------------------------------------------------------------------------------

2.2 Instructions. The Company agrees that it shall from time to time provide, or
cause to be provided, to the Custodian all necessary instructions and
information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

2.3 Company Responsible For Directions. The Company is solely responsible for
directing the Custodian with respect to deposits to, withdrawals from and
transfers to or from the Account. Without limiting the generality of the
foregoing, the Custodian has no responsibility for the Company’s compliance with
the 1940 Act, any restrictions, covenants, limitations or obligations to which
the Company may be subject or for which it may have obligations to third-parties
in respect of the Account, and the Custodian shall have no liability for the
application of any funds made at the direction of the Company. The Company shall
be solely responsible for properly instructing all applicable payors to make all
appropriate payments to the Custodian for deposit to the Account, and for
properly instructing the Custodian with respect to the allocation or application
of all such deposits.

 

3. DUTIES OF CUSTODIAN

3.1 Segregation. All Securities and non-cash property held by the Custodian, as
applicable, for the account of the Company (other than Securities maintained in
a Securities Depository or Securities System) shall be physically segregated
from other Securities and non-cash property in the possession of the Custodian
and shall be identified as subject to this Agreement.

3.2 Securities Custody Account. The Custodian shall open and maintain in its
trust department a segregated trust account in the name of the Company, subject
only to order of the Custodian, in which the Custodian shall enter and carry,
subject to Section 3.3(a), all Securities (other than Loans) and other
investment assets of the Company which are delivered to it in accordance with
this Agreement. For avoidance of doubt, the Custodian shall not be required to
credit or deposit Loans in the Securities Account but shall instead maintain a
register (in book-entry form or in such other form as it shall deem necessary or
desirable) of such Loans, containing such information as the Company and the
Custodian may reasonably agree. The Custodian shall have no power or authority
to assign, hypothecate, pledge or otherwise dispose of any such Securities and
investments except pursuant to the direction of the Company under terms of the
Agreement.

 

-7-



--------------------------------------------------------------------------------

3.3 Delivery of Cash and Securities to Custodian.

 

  (a) The Company shall deliver, or cause to be delivered, to the Custodian
certain of the Company’s Securities, cash and other investment assets, including
(a) payments of income, payments of principal and capital distributions received
by the Company with respect to such Securities, cash or other assets owned by
the Company at any time during the period of this Agreement, and (b) cash
received by the Company for the issuance, at any time during such period, of
securities or in connection with a borrowing by the Company, except as otherwise
permitted by the 1940 Act. With respect to assets other than Loans, such assets
shall be delivered to the Custodian in its role as, and (where relevant) at the
address identified for, the Securities Custodian. Except to the extent otherwise
expressly provided herein, delivery of Securities to the Custodian shall be in
Street Name or other good delivery form. The Custodian shall not be responsible
for such Securities, cash or other assets until actually delivered to, and
received by it. With respect to Securities (other than Loan Assets and assets in
the nature of “general intangibles” (as hereinafter defined)) held by the
Custodian in its capacity as a “securities intermediary” (as defined in
Section 8-102 of the Uniform Commercial Code as in effect in the State of New
York (the “UCC”)), the Custodian shall be obligated to exercise due care in
accordance with reasonable commercial standards in discharging its duties as a
securities intermediary to obtain and maintain such Securities.

 

  (b) (i) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Custodian a properly completed Trade Confirmation containing such
information in respect of such Loan as the Custodian may reasonably require in
order to enable the Custodian to perform its duties hereunder in respect of such
Loan on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require.

(ii) Notwithstanding anything herein to the contrary, delivery of Loan Files
acquired by the Company (or, if applicable, a Subsidiary thereof) which
constitute Noteless Loans or Participations or which are otherwise not evidenced
by a “security” or “instrument” as defined in Section 8-102 and
Section 9-102(a)(47) of the UCC), respectively, shall be made by delivery to the
Document Custodian of (i) in the case of a Noteless Loan, a copy of the loan
register with respect to such Noteless Loan evidencing registration of such Loan
on the books and records of the applicable obligor or bank agent to the name of
the Company or, if applicable, a Subsidiary thereof (or, in either case, its
nominee) or a copy (which may be a facsimile copy) of an assignment agreement in
favor of the Company (or, if applicable, a Subsidiary thereof) as assignee, and
(ii) in the case of a Participation, a copy of the related participation
agreement. Any duty on the part of the Custodian with respect to the custody of
such Loans shall be limited to the exercise of reasonable care by the Custodian
in the physical custody of any such documents delivered to it, and any related
instrument, security, credit agreement,

 

-8-



--------------------------------------------------------------------------------

assignment agreement and/or other agreements or documents, if any (collectively,
“Financing Documents”), that may be delivered to it. Nothing herein shall
require the Custodian to credit to the Securities Account or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) any such
Loan or other asset in the nature of a general intangible (as defined in
Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient quantity thereof.

(iii) The Custodian may assume the genuineness of any such Financing Document it
may receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original “security” or “instrument”
as defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively,
is or shall be or become available with respect to any Loan to be held by the
Custodian under this Agreement, it shall be the sole responsibility of the
Company to make or cause delivery thereof to the Document Custodian, and the
Custodian shall not be under any obligation at any time to determine whether any
such original security or instrument has been or is required to be issued or
made available in respect of any Loan or to compel or cause delivery thereof to
the Custodian.

(iv) Contemporaneously with the acquisition of any Loan, the Company shall
(A) if requested by the Custodian, provide to the Custodian an amortization
schedule of principal payments and a schedule of the interest payable date(s)
identifying the amount and due dates of all scheduled principal and interest
payments for such Loan; (B) take all actions necessary for the Company to
acquire good title to such Loan; and (C) take all actions as may be necessary
(including appropriate payment notices and instructions to bank agents or other
applicable paying agents) to cause (x) all payments in respect of the Loan to be
made to the Custodian and (y) all notices, solicitations and other
communications in respect of such Loan to be directed to the Company. The
Custodian shall have no liability for any delay or failure on the part of the
Company to provide necessary information to the Custodian, or for any inaccuracy
therein or incompleteness thereof, or for any delay or failure on the part of
the Company to give such effective payment instruction to bank agents and other
paying agents, in respect of the Loans. With respect to each such Loan, the
Custodian shall be entitled to rely on any information and notices it may
receive from time to time from the related bank agent, obligor or similar party
with respect to the related Loan Asset, or from the Company, and shall be
entitled to update its records (as it may deem necessary or appropriate) on the
basis of such information or notices received, without any obligation on its
part independently to verify, investigate or recalculate such information.

 

-9-



--------------------------------------------------------------------------------

3.4 Release of Securities.

 

  (a) The Custodian or the Document Custodian, as applicable, shall release and
ship for delivery, or direct its agents or sub-custodian to release and ship for
delivery, as the case may be, Securities, or Required Loan Documents (or other
Underlying Loan Documents) in the case of the Document Custodian, of the Company
held by the Custodian or the Document Custodian, as applicable, their agents or
its sub-custodian from time to time upon receipt of Proper Instructions (which
shall, among other things, specify the Securities, or Required Loan Documents
(or other Underlying Loan Documents) in the case of the Document Custodian, to
be released, with such delivery and other information as may be necessary to
enable the Custodian or the Document Custodian to perform (including the
delivery method)), which may be standing instructions (in form acceptable to the
Custodian or the Document Custodian), in the following cases:

 

  (i) upon sale of such Securities by or on behalf of the Company, and such sale
may, unless and except to the extent otherwise directed by Proper Instructions,
be carried out by the Custodian or the Document Custodian:

 

  (A) in accordance with the customary or established practices and procedures
in the jurisdiction or market where the transactions occur, including delivery
to the purchaser thereof or to a dealer therefor (or an agent of such purchaser
or dealer) against expectation of receiving later payment; or

 

  (B) in the case of a sale effected through a Securities System, in accordance
with the rules governing the operations of the Securities System;

 

  (ii) upon the receipt of payment in connection with any repurchase agreement
related to such Securities;

 

  (iii) to a depositary agent in connection with tender or other similar offers
for such Securities;

 

  (iv) to the issuer thereof, or its agent, when such Securities are called,
redeemed, retired or otherwise become payable (unless otherwise directed by
Proper Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

  (v) to an issuer thereof, or its agent, for transfer into the name of the
Custodian, the Document Custodian or of any nominee of the Custodian or the
Document Custodian or into the name of any of its agents or sub-custodian or
their nominees, or for exchange for a different number of bonds, certificates or
other evidence representing the same aggregate face amount or number of units;

 

-10-



--------------------------------------------------------------------------------

  (vi) to brokers, clearing banks or other clearing agents for examination in
accordance with the Street Delivery Custom;

 

  (vii) for exchange or conversion pursuant to any plan of merger,
consolidation, recapitalization, reorganization or readjustment of the
securities of the issuer of such Securities, or pursuant to any deposit
agreement (unless otherwise directed by Proper Instructions, the new securities
and cash, if any, are to be delivered to the Custodian, the Document Custodian,
their agents or their sub-custodians);

 

  (viii) in the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities
(unless otherwise directed by Proper Instructions, the new securities and cash,
if any, are to be delivered to the Custodian, the Document Custodian, their
agents or their sub-custodians); and/or

 

  (ix) for any other purpose, but only upon receipt of Proper Instructions and
an officer’s certificate signed by an officer of the Company (which officer
shall not have been the Authorized Person providing the Proper Instructions)
stating (i) the specified securities to be delivered, (ii) the purpose for such
delivery, (iii) that such purpose is a proper corporate purpose and (iv) naming
the person or persons to whom delivery of such Securities shall be made, and
attaching a certified copy of a resolution of the board of directors of the
Company or an authorized committee thereof approving the delivery of such Proper
Instructions.

3.5 Registration of Securities. Securities held by the Custodian, its agents or
its sub-custodian (other than bearer securities, securities held in a Securities
System or Securities that are Noteless Loans or Participations) shall be
registered in the name of the Company or its nominee; or, at the option of the
Custodian (if the Custodian determines it cannot hold such security in the name
of the Company), in the name of the Custodian or in the name of any nominee of
the Custodian, or in the name of its agents or its sub-custodian or their
nominees; or, if directed by the Company by Proper Instructions, may be
maintained in Street Name. The Custodian, its agents and its sub-custodian shall
not be obligated to accept Securities on behalf of the Company under the terms
of this Agreement unless such Securities are in Street Name or other good
deliverable form.

3.6 Bank Accounts, and Management of Cash

 

  (a) Proceeds and other cash received by the Custodian from time to time shall
be deposited or credited to the respective Cash Account as designated by the
Company. All amounts deposited or credited to the designated Cash Account shall
be subject to clearance and receipt of final payment by the Custodian.

 

-11-



--------------------------------------------------------------------------------

  (b) Amounts held in the respective Cash Account from time to time may be
invested in Eligible Investments pursuant to specific written Proper
Instructions (which may be standing instructions) received by the Custodian from
an Authorized Person acting on behalf of the Company. Such investments shall be
subject to availability and the Custodian’s then applicable transaction charges
(which shall be at the Company’s expense). The Custodian shall have no liability
for any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the respective Cash
Accounts. In no instance will the Custodian have any obligation to provide
investment advice to the Company. Any earnings from such investment of amounts
held in the Cash Accounts from time to time (collectively, “Reinvestment
Earnings”) shall be redeposited in the respective Cash Accounts (and may be
reinvested at the written direction of the Company).

 

  (c) In the event that the Company shall at any time request a withdrawal of
amounts from any of the Cash Accounts, the Custodian shall be entitled to
liquidate, and shall have no liability for any loss incurred as a result of the
liquidation of, any investment of the funds credited to such Cash Account as
needed to provide necessary liquidity.

 

  (d) The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

  (e) The Custodian shall be authorized to open such additional accounts as may
be necessary or convenient for administration of its duties hereunder.

 

  3.7 Foreign Exchange

 

  (a) Upon the receipt of Proper Instructions, the Custodian, its agents or its
sub-custodian may (but shall not be obligated to) enter into all types of
contracts for foreign exchange on behalf of the Company, upon terms acceptable
to the Custodian and the Company (in each case at the Company’s expense),
including transactions entered into with the Custodian, its sub-custodian or any
affiliates of the Custodian or the sub-custodian. The Custodian shall have no
liability for any losses incurred in or resulting from the rates obtained in
such foreign exchange transactions; and absent specific Proper Instructions, the
Custodian shall not be deemed to have any duty to carry out any foreign exchange
on behalf of the Company. The Custodian shall be entitled at all times to comply
with any legal or regulatory requirements applicable to currency or foreign
exchange transactions.

 

  (b) The Company acknowledges that the Custodian, any sub-custodian or any
affiliates of the Custodian or any sub-custodian, involved in any such foreign
exchange transactions may make a margin or generate banking income from foreign
exchange transactions entered into pursuant to this Section for which they shall
not be required to account to the Company.

 

-12-



--------------------------------------------------------------------------------

3.8 Collection of Income. The Custodian, its agents or its sub-custodian shall
use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if, on the record date with respect to the date of payment
by the issuer, the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub-custodian, or their nominees); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer, such Securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

 

  3.9 Payment of Moneys.

 

  (a) Upon receipt of Proper Instructions, which may be standing instructions,
the Custodian shall pay out from the respective Cash Account designated by the
Company (or remit to its agents or its sub-custodian, and direct them to pay
out) moneys of the Company on deposit therein in the following cases:

 

  (i) upon the purchase of Securities for the Company pursuant to such Proper
Instructions; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

 

  (A) in accordance with the customary or established practices and procedures
in the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

 

  (B) in the case of a purchase effected through a Securities System, in
accordance with the rules governing the operation of such Securities System;

 

  (ii) for the purchase or sale of foreign exchange or foreign exchange
agreements for the account of the Company, including transactions executed with
or through the Custodian, its agents or its sub-custodian, as contemplated by
Section 3.8 above; and

 

-13-



--------------------------------------------------------------------------------

  (iii) for any other purpose directed by the Company, but only upon receipt of
Proper Instructions specifying the amount of such payment, and naming the Person
or Persons to whom such payment is to be made.

 

  (b) At any time or times, the Custodian shall be entitled to pay (i) itself
from any of the Cash Accounts, whether or not in receipt of express direction or
instruction from the Company, any amounts due and payable to it pursuant to
Section 8 hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or
Section 12.5 below; provided, however, that in each case (i) the Custodian shall
have first invoiced or billed the Company for such amounts and the Company shall
have failed to pay such amounts within thirty (30) days after the date of such
invoice or bill, and (ii) all such payments shall be regularly accounted for to
the Company.

3.10 Proxies. The Custodian will, with respect to the Securities held hereunder,
use reasonable efforts to cause to be promptly executed by the registered holder
of such Securities proxies received by the Custodian from its agents or its
sub-custodian or from issuers of the Securities being held for the Company,
without indication of the manner in which such proxies are to be voted, and upon
receipt of Proper Instructions shall promptly deliver to the applicable issuer
such proxies relating to such Securities. In the absence of such Proper
Instructions, or in the event that such Proper Instructions are not received in
a timely fashion, except to the extent otherwise expressly provided herein, the
Custodian shall be under no duty to act with regard to such proxies.
Notwithstanding the above, neither Custodian nor any nominee of Custodian shall
vote any of the Securities held hereunder by or for the account of the Company,
except in accordance with Proper Instructions.

3.11 Communications Relating to Securities. The Custodian shall transmit
promptly to the Company all written information (including proxies, proxy
soliciting materials, notices, pendency of calls and maturities of Securities
and expirations of rights in connection therewith) received by the Custodian,
from its agents or its sub-custodian or from issuers of the Securities being
held for the Company. The Custodian shall have no obligation or duty to exercise
any right or power, or otherwise to preserve rights, in or under any Securities
unless and except to the extent it has received timely Proper Instruction from
the Company in accordance with the next sentence. The Custodian will not be
liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or sub-custodian
unless:

(i) the Custodian has received Proper Instructions with regard to the exercise
of any such right or power; and

(ii) the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

-14-



--------------------------------------------------------------------------------

3.12 Records. The Custodian shall create and maintain complete and accurate
records relating to its activities under this Agreement with respect to the
Securities, cash or other property held for the Company under this Agreement, as
required by Section 31 of the 1940 Act, and Rules 31a-1 and 32a-2 thereunder. To
the extent that the Custodian, in its sole opinion, is able to do so, the
Custodian shall provide assistance to the Company (at the Company’s reasonable
request made from time to time) by providing sub-certifications regarding
certain of its services performed hereunder to the Company in connection with
the Company’s certification requirements pursuant to the Sarbanes-Oxley Act of
2002, as amended. All such records shall be the property of the Company and
shall at all times during the regular business hours of the Custodian be open
for inspection by duly authorized officers, employees or agents of the Company
(including its independent public accountants) and employees and agents of the
Securities and Exchange Commission, upon reasonable request and prior notice and
at the Company’s expense. The Custodian shall, at the Company’s request, supply
the Company with a tabulation of Securities owned by the Company and held by the
Custodian and shall, when requested to do so by the Company and for such
compensation as shall be agreed upon between the Company and the Custodian,
include, to the extent applicable, the certificate numbers in such tabulations,
to the extent such information is available to the Custodian.

 

  3.13 Custody of Subsidiary Securities.

 

  (a) At the request of the Company, with respect to each Subsidiary identified
to the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Subsidiary Securities (other than Loans) received by it pursuant to this
Agreement, which account shall be designated the “[INSERT NAME OF SUBSIDIARY]
Securities Account” (the “Subsidiary Securities Account”).

 

  (b) At the request of the Company, with respect to each Subsidiary identified
to the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Proceeds received by it from time to time from or with respect to Subsidiary
Securities or other Proceeds, which account shall be designated the “[INSERT
NAME OF SUBSIDIARY] Cash Proceeds Account” (the “Subsidiary Cash Account”).

 

  (c) To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Accounts shall be
applicable to any Subsidiary Securities, cash and other investment assets,
Subsidiary Securities Account and Subsidiary Cash Account, respectively. The
parties hereto agree that the Company shall notify the Custodian in writing as
to the establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms of this Agreement; and identify in writing any
accounts the Custodian shall be required to establish for such Subsidiary as
herein provided.

 

-15-



--------------------------------------------------------------------------------

3A. DUTIES OF DOCUMENT CUSTODIAN

 

  (a) With respect to Loans, Required Loan Documents and other Underlying Loan
Documents shall be delivered to the Custodian in its role as, and at the address
identified for, the Document Custodian. All Required Loan Documents shall be
held in safekeeping by the Document Custodian, individually segregated from the
securities and investments of any other Person and marked so as to clearly
identify them as the property of the Company in a manner consistent with Rule
17f-1 under the 1940 Act and as set forth in this Agreement.

 

  (b) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Document Custodian the Required Loan Documents, including the Loan
Checklist.

 

  (c) For the avoidance of doubt, the Document Custodian shall have no
obligation to review or monitor any Required Loan Documents or other Underlying
Loan Documents but shall only be required to hold those Required Loan Documents
or other Underlying Loan Documents received by it in accordance with this
Agreement. For avoidance of doubt, all rights, protections, indemnities and
immunities provided in this Agreement in favor of the Custodian shall also apply
to the Document Custodian.

 

4. REPORTING

 

  (a) The Custodian shall render to the Company a monthly report of (i) all
deposits to and withdrawals from the Cash Accounts during the month, and the
outstanding balance (as of the last day of the preceding monthly report and as
of the last day of the subject month) and (ii) an itemized statement of the
Securities held pursuant to this Agreement as of the end of each month, all
transactions in the Securities during the month, as well as a list of all
Securities transactions that remain unsettled at that time, and (iii) such other
matters as the parties may agree from time to time.

 

  (b) For each Business Day, the Custodian shall render to the Company a daily
report of (i) all deposits to and withdrawals from the Cash Accounts for such
Business Day and the outstanding balance as of the end of such Business Day, and
(ii) a report of settled trades of Securities for such Business Day.

 

  (c) The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

-16-



--------------------------------------------------------------------------------

  (d) The Custodian shall provide the Company, promptly upon request, with such
reports as are reasonably available to it and as the Company may reasonably
request from time to time, concerning the internal accounting controls,
including procedures for safeguarding securities which are employed by the
Custodian and the financial strength of the Custodian.

 

5. DEPOSIT IN U.S. SECURITIES SYSTEMS

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

 

  (a) The Custodian may keep domestic Securities in a U.S. Securities System;
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;

 

  (b) The records of the Custodian with respect to Securities which are
maintained in a U.S. Securities System shall identify by book-entry those
Securities belonging to the Company;

 

  (c) The Custodian shall provide to the Company copies of all notices received
from the U.S. Securities System of transfers of Securities for the account of
the Company; and

 

  (d) Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any U.S. Securities
System (other than to the extent resulting from the gross negligence or willful
misconduct of the Custodian itself, or from failure of the Custodian to enforce
effectively such rights as it may have against the U.S. Securities System).

 

6. [RESERVED.]

 

7. CERTAIN GENERAL TERMS

7.1 No Duty to Examine Underlying Instruments. Nothing herein shall obligate the
Custodian to review or examine the terms of any underlying instrument,
certificate, credit agreement, indenture, loan agreement, promissory note, or
other financing document evidencing or governing any Security to determine the
validity, sufficiency, marketability or enforceability of any Security (and
shall have no responsibility for the genuineness or completeness thereof), or
otherwise.

7.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.

 

-17-



--------------------------------------------------------------------------------

7.3 Improper Instructions. Notwithstanding anything herein to the contrary, the
Custodian shall not be obligated to take any action (or forebear from taking any
action), which it reasonably determines to be contrary to the terms of this
Agreement or applicable law. In no instance shall the Custodian be obligated to
provide services on any day that is not a Business Day.

 

  7.4 Proper Instructions

 

  (a) The Company will give written notice to the Custodian, in forms acceptable
to the Custodian, specifying the names and specimen signatures of persons
authorized to give Proper Instructions (collectively, “Authorized Persons” and
each is an “Authorized Person”) on its behalf, which notice shall be signed by
any two Authorized Persons of the Company, previously certified to the
Custodian. The Custodian shall be entitled to rely upon the identity and
authority of such persons until it receives written notice from an Authorized
Person of the Company to the contrary. The initial Authorized Persons of the
Company are set forth on Schedule B attached hereto and made a part hereof (as
such Schedule B may be modified from time to time by written notice from the
Company to the Custodian); and the Company hereby represents and warrants that
the true and accurate specimen signatures of such initial Authorized Persons are
set forth on Schedule B. If such persons elect to give the Custodian email or
facsimile instructions (or instructions by a similar electronic method) and the
Custodian in its discretion elects to act upon such instructions, the
Custodian’s reasonable understanding of such instructions shall be deemed
controlling. The Custodian shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Custodian’s reliance upon and compliance
with such instructions. Any persons providing such instructions or directions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Custodian, including without
limitation the risk of the Custodian acting on unauthorized instructions, and
the risk of interception and misuse by third parties.

 

  (b) The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

-18-



--------------------------------------------------------------------------------

7.5 Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company:

 

  (a) make payments to itself as described in or pursuant to Section 3.9(b), or
to make payments to itself or others for minor expenses of handling securities
or other similar items relating to its duties under this Agreement; provided
that (i) the Custodian shall have first invoiced or billed the Company for such
amounts and the Company shall have failed to pay such amounts within thirty
(30) days after the date of such invoice or bill, and (ii) all such payments
shall be regularly accounted for to the Company;

 

  (b) surrender Securities in temporary form for Securities in definitive form;

 

  (c) endorse for collection cheques, drafts and other negotiable instruments;
and

 

  (d) in general attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

7.6 Evidence of Authority. The Custodian shall be protected in acting upon any
instructions, notice, request, consent, certificate, instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Person. The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

 

  (a) the authority of any person to act in accordance with such certificate; or

 

  (b) any determination or action by the Company as described in such
certificate, and such certificate may be considered as in full force and effect
until receipt by the Custodian of written notice to the contrary from an
Authorized Person.

7.7 Receipt of Communications. Any communication received by the Custodian on a
day which is not a Business Day or after 3:30 p.m., Eastern time (or such other
time as is agreed by the Company and the Custodian from time to time), on a
Business Day will be deemed to have been received on the next Business Day (but
in the case of communications so received after 3:30 p.m., Eastern time, on a
Business Day the Custodian will use its best efforts to process such
communications as soon as possible after receipt).

 

8. COMPENSATION OF CUSTODIAN

8.1 Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of that certain fee letter dated March 8, 2017,
between the Company and the Custodian.

8.2 Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel) incurred, and any
disbursements and advances made (including any account overdraft resulting from
any settlement or

 

-19-



--------------------------------------------------------------------------------

assumed settlement, provisional credit, chargeback, returned deposit item,
reclaimed payment or claw-back, or the like), in connection with the preparation
or execution of this Agreement, or in connection with the transactions
contemplated hereby or the administration of this Agreement or performance by
the Custodian of its duties and services under this Agreement, from time to time
(including costs and expenses of any action deemed necessary by the Custodian to
collect any amounts owing to it under this Agreement).

 

9. RESPONSIBILITY OF CUSTODIAN

9.1 General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

  9.2 Instructions

 

  (a) The Custodian shall be entitled to refrain from taking any action unless
it has such instruction (in the form of Proper Instructions) from the Company as
it reasonably deems necessary, and shall be entitled to require, upon notice to
the Company, that Proper Instructions to it be in writing. The Custodian shall
have no liability for any action (or forbearance from action) taken pursuant to
the Proper Instruction of the Company.

 

  (b) Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company and otherwise in
accordance with any applicable terms of this Agreement.

9.3 General Standards of Care. Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

  (a)

The Custodian may rely on (and shall be protected in acting or refraining from
acting in reliance upon) any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
telecopier or electronic means), not only as to its due execution and validity,
but also as to the truth and accuracy of any information therein contained,
which it in good faith

 

-20-



--------------------------------------------------------------------------------

  believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Company shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document; provided,
however, that, if the form thereof is specifically prescribed by the terms of
this Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

  (b) Neither the Custodian nor any of its directors, officers or employees
shall be liable to anyone for any error of judgment, or for any act done or step
taken or omitted to be taken by it (or any of its directors, officers of
employees), or for any mistake of fact or law, or for anything which it may do
or refrain from doing in connection herewith, unless such action or inaction
constitutes gross negligence, willful misconduct or bad faith on its part and in
breach of the terms of this Agreement. The Custodian shall not be liable for any
action taken by it in good faith and reasonably believed by it to be within
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
The Custodian shall not be under any obligation at any time to ascertain whether
the Company is in compliance with the 1940 Act, the regulations thereunder, or
the Company’s investment objectives and policies then in effect.

 

  (c) In no event shall the Custodian be liable for any indirect, special,
consequential or punitive damages (including lost profits) whether or not it has
been advised of the likelihood of such damages.

 

  (d) The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the written
opinion or advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by the Custodian
in good faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 8.2
above.

 

  (e) The Custodian shall not be deemed to have notice of any fact, claim or
demand with respect hereto unless actually known by an officer working in its
Corporate Trust Services group and charged with responsibility for administering
this Agreement or unless (and then only to the extent received) in writing by
the Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement.

 

-21-



--------------------------------------------------------------------------------

  (f) No provision of this Agreement shall require the Custodian to expend or
risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Company or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.

 

  (g) The permissive right of the Custodian to take any action hereunder shall
not be construed as duty.

 

  (h) The Custodian may act or exercise its duties or powers hereunder through
agents (including, for avoidance of doubt, sub-custodians) or attorneys, and the
Custodian shall not be liable or responsible for the actions or omissions of any
such agent or attorney (i) appointed with the Company’s prior written consent
specifically acknowledging such limitation of liability and (ii) maintained with
reasonable due care.

 

  (i) All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement or earlier resignation or
removal of the Custodian.

 

  9.4 Indemnification; Custodian’s Lien.

 

  (a) The Company shall and does hereby indemnify and hold harmless each of the
Custodian for and from any and all costs and expenses (including reasonable
attorney’s fees and expenses), and any and all losses, damages, claims and
liabilities, that may arise, be brought against or incurred by the Custodian,
whether direct, indirect or consequential, as a result of or arising from or in
any way relating to any claim, demand, suit, action or proceeding (including any
inquiry or investigation) by any person, including without limitation the
Company or any Subsidiary, and any advances or disbursements made by the
Custodian (including in respect of any Account overdraft, returned deposit item,
chargeback, provisional credit, settlement or assumed settlement, reclaimed
payment, claw-back or the like), as a result of, relating to, or arising out of
this Agreement, or the administration or performance of the Custodian’s duties
hereunder, or the relationship between the Company (including, for the avoidance
of doubt, any Subsidiary) and the Custodian created hereby, other than such
liabilities, losses, damages, claims, costs and expenses as are directly caused
by the Custodian’s action or inaction constituting gross negligence or willful
misconduct.

 

  (b)

If the Company requires the Custodian, its affiliates, subsidiaries or agents,
to advance cash or securities for any purpose (including but not limited to
securities settlements, foreign exchange contracts and assumed settlement) or in
the event that the Custodian or its nominee shall incur or be assessed any
taxes, charges,

 

-22-



--------------------------------------------------------------------------------

  expenses, assessments, claims or liabilities in connection with the
performance of this Agreement, except such as may arise from its or its
nominee’s own gross negligent action, grossly negligent failure to act or
willful misconduct, or if the Company fails to compensate or pay the Custodian
pursuant to Section 8.1 or Section 9.4 hereof, any cash at any time held for the
account of the Company shall be security therefor and should the Company fail to
repay the Custodian promptly (or, if specified, within the time frame provided
herein), the Custodian shall be entitled to utilize available cash to the extent
necessary to obtain reimbursement

9.5 Force Majeure. Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control, including nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

 

10. SECURITY CODES

If the Custodian issues to the Company security codes, passwords or test keys in
order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices which the Custodian shall make available.

 

11. TAX LAW

11.1 Domestic Tax Law. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Company, or the Custodian as
custodian of the Securities or the Proceeds, by the tax law of the United States
or any state or political subdivision thereof. The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations
including taxes (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this Agreement), withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company, or the Custodian as
custodian of the Securities or Proceeds.

11.2 [Reserved.]

 

-23-



--------------------------------------------------------------------------------

12. EFFECTIVE PERIOD, TERMINATION

12.1 Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may be terminated by the Custodian or the Company pursuant to Section 12.2.

12.2 Termination. This Agreement shall terminate upon the earliest of
(a) occurrence of the effective date of termination specified in any written
notice of termination given by the Company or the Custodian to the other not
later than sixty (60) days prior to the effective date of termination specified
therein, (b) such other date of termination as may be mutually agreed upon by
the parties in writing.

12.3 Resignation. The Custodian may at any time resign under this Agreement by
giving not less than sixty (60) days advance written notice thereof to the
Company. The Company may at any time remove the Custodian under this Agreement
by giving not less than sixty (60) days advance written notice thereof to the
Custodian.

12.4 Successor. Prior to the effective date of termination of this Agreement, or
the effective date of the resignation or removal of the Custodian, as the case
may be, the Company shall give Proper Instructions to the Custodian designating
a successor Custodian, if applicable. The Custodian shall, upon receipt of
Proper Instruction from the Company (i) deliver directly to the successor
Custodian all Securities (other than Securities held in a Book-Entry System or
Securities Depository) and cash then owned by the Company and held by the
Custodian as custodian, and (ii) transfer any Securities held in a Book-Entry
System or Securities Depository to an account of or for the benefit of the
Company at the successor Custodian, provided that the Company shall have paid to
the Custodian all fees, expenses and other amounts to the payment or
reimbursement of which it shall then be entitled. In addition, the Custodian
shall, at the expense of the Company, transfer to such successor all relevant
books, records, correspondence, and other data established or maintained by the
Custodian under this Agreement (if such form differs from the form in which the
Custodian has maintained the same, the Company shall pay any expenses associated
with transferring the data to such form), and will cooperate in the transfer of
such duties and responsibilities. Upon such delivery and transfer, the Custodian
shall be relieved of all obligations under this Agreement.

12.5 Payment of Fees, etc. Upon termination of this Agreement or resignation or
removal of the Custodian, the Company shall pay to the Custodian such
compensation, and shall likewise reimburse the Custodian for its costs, expenses
and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be). All indemnifications in favor of
the Custodian under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

 

-24-



--------------------------------------------------------------------------------

12.6 Final Report. In the event of any resignation or removal of the Custodian,
the Custodian shall provide to the Company a complete final report or data file
transfer of any Confidential Information as of the date of such resignation or
removal.

 

13. REPRESENTATIONS AND WARRANTIES

13.1 Representations of the Company. The Company represents and warrants to the
Custodian that:

 

  (a) it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized, executed and delivered this
Agreement so as to constitute its valid and binding obligation; and

 

  (b) in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

13.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

  (a) it is qualified to act as a custodian pursuant to Sections 17(f) and
26(a)(1) of the 1940 Act;

 

  (b) it has the power and authority to enter into and perform its obligations
under this Agreement;

 

  (c) it has duly authorized, executed and delivered this Agreement so as to
constitute its valid and binding obligations; and

 

  (d) it maintains business continuity policies and standards that include data
file backup and recovery procedures that comply with all applicable regulatory
requirements.

 

14. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15. NOTICES

Any Proper Instructions (to the extent given by hand, mail, courier, electronic
mail or telecopier) shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) hand, (ii) certified or registered mail, postage
prepaid, (iii) recognized courier or delivery service, or (iv) confirmed
telecopier or telex or by electronic mail:

 

-25-



--------------------------------------------------------------------------------

  (a) if to the Company or any Subsidiary, to

CM Finance Inc

601 Lexington Avenue

Floor 26, Suite C

New York, NY 10022

Telephone: (212) 257-5193

Attention: Rocco DelGuercio

Chief Financial Officer &

Chief Compliance Officer

Email: rdelguercio@cmipllc.com

With a copy to:

Eversheds Sutherland (US) LLP

700 Sixth Street, NW

Suite 700

Washington, DC 20001-3980

 

  (b) if to the Custodian (other than in its role as Document Custodian), to

CDO Group/ Corporate Trust Services

U.S. Bank, NA

EX-MA-FED

One Federal Street, Third Floor

Boston, MA 02110

Telephone: (617) 603-6554

Attention: Natalia Gutierrez

Email: Natalia.gutierrez@usbank.com

 

  (c) if to the Custodian solely in its role as Document Custodian, to

U.S. Bank National Association

1719 Otis Way

Mail Code: Ex – SC – FLOR

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: CM Finance Inc

Fax: (843) 673-0162

 

-26-



--------------------------------------------------------------------------------

16. CHOICE OF LAW AND JURISDICTION

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of the State of New York for all
purposes (without regard to its choice of law provisions); except to the extent
such laws are inconsistent with federal securities laws, including the 1940 Act,
in which case such federal securities laws shall govern. The Custodian and the
Company each waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this agreement, any other agreement or the transactions contemplated hereby.

 

17. ENTIRE AGREEMENT; COUNTERPARTS

17.1 Complete Agreement. This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates, as of the date hereof, all prior agreements or
understandings, oral or written, between the parties to this Agreement relating
to such matters.

17.2 Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

17.3 Facsimile Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or pdf shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or pdf shall be deemed to be their original signatures
for all purposes.

 

18. AMENDMENT; WAIVER

18.1 Amendment. This Agreement may not be amended except by an express written
instrument duly executed by each of the Company, the Custodian and the Document
Custodian.

18.2 Waiver. In no instance shall any delay or failure to act be deemed to be or
effective as a waiver of any right, power or term hereunder, unless and except
to the extent such waiver is set forth in an express written instrument signed
by the party against whom it is to be charged.

 

19. SUCCESSOR AND ASSIGNS

19.1 Successors Bound. The covenants and agreements set forth herein shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

-27-



--------------------------------------------------------------------------------

19.2 Merger and Consolidation. Any corporation or association into which the
Custodian may be merged or converted or with which it may be consolidated, or
any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

20. SEVERABILITY

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21. REQUEST FOR INSTRUCTIONS

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) Business Days after it has requested them, the Custodian may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-Business Day period except to the extent
it has already taken, or committed itself to take, action inconsistent with such
instructions.

 

22. OTHER BUSINESS

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

23. REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

-28-



--------------------------------------------------------------------------------

24. ACQUISITION OF FOREIGN SECURITIES

The Custodian acknowledges that, upon the Company’s written notice to the
Custodian of its anticipated acquisition of any foreign securities to be held
pursuant to this Agreement, the Company and the Custodian will negotiate in good
faith to amend this Agreement to reflect the holding of such foreign securities
pursuant to this Agreement, including with respect to provisions that may be
required by law for a business development company.

 

25. ERISA

The Company hereby represents and warrants to the Custodian that the Company
shall not, without the prior written consent of the Custodian, permit the assets
of the Accounts to be deemed “plan assets” as contemplated by Department of
Labor regulations 29 C.F.R. 2510.3-101 promulgated under ERISA (as defined
below). The Company acknowledges and agrees that the Custodian shall not grant
its consent in the foregoing circumstance unless and until the Company has
entered into such amendments to this Agreement and has provided such assurances
and indemnities to the Custodian, as the Custodian reasonably may require to be
assured that its custody of the Accounts will not subject it to liability under
the Employment Retirement Income Security Act of 1974, as amended (“ERISA”). If
for any reason the Company breaches or otherwise fails to comply with the
provisions of this Section, this Agreement may be terminated immediately by the
Custodian.

 

26. MISCELLANEOUS

The Company acknowledges receipt of the following notice:

“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

CM FINANCE INC,

as the Company

By:  

/s/ Rocco DelGuercio

Name: Rocco DelGuercio Title: Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION,

as the Custodian

By:  

/s/ Ralph J. Creasia Jr.

Name: Ralph J. Creasia Jr. Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as the Document Custodian

By:  

/s/ Kenneth Brandt

Name: Kenneth Brandt Title: Assistant Vice President

[Signature Page to Custody Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

(Trade Confirmation)

[See Attached.]



--------------------------------------------------------------------------------

SCHEDULE B

CERTIFICATE OF AUTHORIZED PERSONS

Each of the undersigned hereby certifies that he/she is the duly elected and
acting President and Secretary and Chief Financial Officer and Treasurer,
respectively, of CM Finance Inc (the “Company”), and further certifies that the
following officers or employees of the Company have been duly authorized to
deliver Proper Instructions to the Custodian pursuant to the Agreement between
the Company and Custodian, dated August 31, 2017, and that the signatures
appearing opposite their names are true and correct:

 

Michael C. Mauer

Name

  

Chief Executive Officer

Title

  

/s/ Michael C. Mauer

Signature

Christopher E. Jansen

Name

  

President and Secretary

Title

  

/s/ Christopher E. Jansen

Signature

Rocco DelGuercio

Name

  

Chief Financial Officer and Treasurer

Title

  

/s/ Rocco DelGuercio

Signature

     

Name

  

     

Title

  

     

Signature

     

Name

  

     

Title

  

     

Signature

     

Name

  

     

Title

  

     

Signature

     

Name

  

     

Title

  

     

Signature

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

 

By:                                     
                                                             Title: Date:
By:                                     
                                                             Title: Date: